DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 2, 12, and 18 recite the following abstract ideas:
separating the measurement data into primary and secondary movements (mental process such as evaluation), 
processing the measurement data of the primary and secondary movements to determine respective primary and secondary movement parameters (mental process such as observation), and
 calculating an index value based on the primary and secondary movement parameters of the primary and secondary movements (mental process and/or mathematical concepts such as mathematical calculations). 
Claims 2, 12, and 18 falls under “mathematical concepts” and “mental processes” related to mathematical calculations and concepts performed in the human mind including observations and evaluations.  The claims are related to a person evaluating a collection of data and making a calculation according to the presented data.
The judicial exceptions are not integrated into a practical application because claims 2, 12, and 18 links the judicial exception to a particular technological environment.
Claims 2, 12, and 18 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed “sensor module”, “memory”, “processor”, and “interface” are related to using uses a computer as a tool to perform abstract ideas; and the claimed “wearable garment” generally links the use of the judicial exceptions to a particular field of use.  The additional elements taken individually and in combination do not result in the claims as a whole amounting to significantly more than the judicial exceptions.
Dependent clams 3-11, 13-17, and 19-21 do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes”, and/or “mathematical concepts”, and additionally provides insignificant extra-solution activities to the judicial exceptions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20060166737 to Bentley in view of US Pub 20030163287 to Vock et al (Vock).

Claims 2, 12, and 18. Bentley discloses a method of using a wearable garment that includes a sensor module configured to measure movement experienced by the wearable garment (¶¶94-97), the method comprising the steps of: 
measuring movement with the sensor module (as required by claim 18) over a first time frame (¶¶112-122); 
forming output measurement data for a processor (¶¶86-92); and 
 (as required by claims 2 and 12) an interface provided to the sensor module for outputting measurement data to the processor (¶¶86-92); 
(as required by claim 12) a memory for logging the measurement information from the sensor module (¶¶34, 52, and 90); 
(as required by claim 2) wherein the processor is configured to process logged measurement data received (¶¶34, 52, and 90) via the interface by: 
processing the measurement data with the processor of the movement of the wearable garment (Fig. 9, and ¶¶94-97), wherein the processing comprises: 
separating the measurement data into primary and secondary movements (Figs. 10A-10G, and ¶¶112-122, separating different body parts’ movements such as shoulder and hip), and 
processing the measurement data of the primary and secondary movements to determine respective primary and secondary movement parameters (Figs. 10A-10G, and ¶¶112-122, “computation of various golf-related parameters”, and “rate and position motion data are typically processed by the application software into performance or diagnostic parameters”, i.e., determining different properties, e.g., velocity, rotation, etc., for different body parts). 
However, Bentley fails to explicitly disclose calculating an index value based on the primary and secondary movement parameters of the primary and secondary movements (emphasis added).
Vock teaches calculating an index value (¶213, “processor can interpret and determine the desired metric”, ¶¶228, and 295-296, “average”) based on the primary and secondary movement parameters of the primary and secondary movements (Fig. 8, and ¶¶223-229).  The system of Bentley would have motivation to use the teachings of Vock in order to help a person improve their respective physical performance at a given physical task, e.g., perform better during a given sporting contest.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Bentley with the teachings of Vock in order to help a person improve their respective physical performance at a given physical task, e.g., perform better during a given sporting contest.

Claim 3. Bentley discloses wherein the sensor module comprises at least one of: 
an accelerometer, a multiple axis motion sensor, and a 9-axis motion sensor (¶28).

Claim 4. Bentley discloses wherein the sensor module comprises a wireless communication unit configured to directly or indirectly transmit and receive data to and from an external source (Fig. 2, and ¶24).

Claim 5. Bentley discloses wherein the wearable garment further comprises a communication interface configured to communicate identification data about a wearer of the garment to a remote processor (¶90, “individual's own personal data’).

Claim 6. Bentley discloses wherein the sensor module is configured to log information about usage of the wearable garment by the wearer (¶¶34, 52, and 90).

Claim 7. Bentley discloses wherein the sensor module is coupled to a body-conforming portion of the wearable garment (Figs. 3A-C, and ¶¶94-97).

Claim 9. Bentley discloses wherein the sensor module is integrated into the wearable garment (Figs. 3A-C, and ¶¶94-97).

Claim 10. Bentley discloses wherein the sensor module comprises a wireless communication unit configured to directly or indirectly transmit and receive data to and from a server or a terminal device or both from a server or a terminal device (Fig. 2, and ¶¶37 and 87).

Claim 11. Bentley discloses further comprising a transceiver in communication with the sensor module and an external system (Fig. 2, and ¶57).

Claim 13. Bentley discloses wherein the memory for logging the measurement information is a built-in memory of the sensor module or an external memory in respect to the sensor module, and wherein the processor is a built-in processor of the sensor module or an external processor in respect to the sensor module (Fig. 2, and ¶90).

Claim 14. Bentley discloses wherein the system comprises a processor external in respect to the sensor module, and wherein the interface comprises a wireless link (Fig. 2, and ¶¶37 and 87).

Claim 15. Bentley discloses wherein the system further comprises a terminal device which in turn comprises the processor (Fig. 2, and ¶¶37 and 87).

Claim 16. Bentley discloses wherein the processor or the sensor module is configured to receive a new machine-readable instruction for sensing from an external source via a wireless communication unit, store the new machine-readable instruction for sensing to the memory, and run the new machine-readable instruction on the processor (Fig. 2, and ¶¶37 and 87).

Claim 17. Bentley discloses wherein the processor is configured to use information from the sensing element to provide a performance fingerprint for a wearer of the wearable garment (¶20, “performance testing and training regimes to persons”).

Claim 19. Bentley in view of Vock teaches further comprising outputting the calculated first index value as an indication of performance of a wearer or of the wearable garment (see Bentley ¶38, “diagnostic parameters can be utilized by indexing a cross reference table of test results and exercises”; and see Vock ¶213, “processor can interpret and determine the desired metric”, ¶¶228, and 295-296, “average”).

Claim 20. Bentley in view of Vock teaches wherein the method further comprises: 
saving the calculated first index value for the first time frame into a memory as a reference value, repeating the processing over a second time frame and calculating a second index value representative of movement parameters for the second time frame (see Bentley Figs. 10A-10G, and ¶¶112-122; and see Vock ¶213, “processor can interpret and determine the desired metric”, ¶¶228, and 295-296, “average”), and 
comparing the first and second index values to provide a comparison result, and reporting the comparison result to a wearer of the wearable garment or to a third party (see Bentley ¶¶22 and 24; and see Vock ¶213, “processor can interpret and determine the desired metric”, ¶¶228, and 295-296, “average”).

Claim 21. Bentley discloses further comprising logging information about usage of the wearable garment by a wearer (Figs. 10A-10G, and ¶¶112-122).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. 20060166737 to Bentley in view of US Pub 20030163287 to Vock et al (Vock) as applied to claim 2 above, and further in view of US Pub 20020170193 to Townsend et al (Townsend).

Claim 8. Bentley fails to explicitly discloses a heart rate sensor.
Townsend teaches a heart rate sensor (¶42).  The system of Bentley in view of Vock would have motivation to use the teachings of Townsend in order to track a person’s heart health in doing so would help a person track his/her physical capabilities.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Bentley in view of Vock with the teachings of Townsend in order to track a person’s heart health in doing so would help a person track his/her physical capabilities.

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive.
Regarding the 101 rejection, on pps. 6-8, Applicant submits the claims do not fall within the mathematical concepts grouping; and the claims do not fall within the mental processes grouping because they contain limitations that cannot practically be performed in the human mind.  However, the Examiner disagrees.  The claim limitations of “calculating an index value based on the primary and secondary movement parameters” is interpreted as gathering data related to movement parameters, e.g., acceleration, speed, angular data, or the like, and perform a mathematical calculation such as determine an average, benchmark, or the like using the gathered data.  The claims are related to a person performing analysis (i.e., observation and evaluation) on the gathered data which falls under a mental process.  
Further, regarding the 101 rejection, on pps. 8-9, the Applicant submits “The elements of the claims do more than merely link an exception to a particular environment. The claims require a wearable garment and a sensor, and the claims refer to using these hardware elements together, to gather and process specific movement information. Without the hardware elements, it would be impossible to gather and process the sensed motion data from the sensor module that is attached to the wearable garment. In other words, the hardware elements are not insignificant extra-solution elements, but instead meaningfully confine the claims to a particular, practical application”.  However, the Examiner disagrees.  The wearable garment and sensor module are used as tools to gather movement data; however, the issue lies that a person such as a medical professional, coach, or the like can monitor and apply the gathered data for different purposes, e.g., track and determine potential injury and/or fatigue barometers.  The claims fail to explicitly express a specific application (i.e., practical application) of the gathered data that are different than what a person can perform in their mind (i.e., mental process).  Hence, the rejection of claims 2-21 under 101 still stands.  
Applicant’s other arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715